DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Withdrawn Claim Rejections
The rejections of claims 5 and 16 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention are hereby withdrawn in view of the claim amendments filed on 11/3/21.

Maintained Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 13 and 15-18 remains rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (WO 98/022114; published: May 28, 1998; of record), in view of Agarwal et al. (US 2015/0283287; published: Oct. 8, 2015; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)

With regards to instant claims 2 and 13, Jorgensen et al. teach that the chitosan in the combination is in the range of from about 5 to about 99.99% w/w/, e.g., 10-80%, 20-75%, 30-70%, 40-70% w/w based on the total combination and the sucrose octasulfate is employed as a second compound in the combination in a range of 0.01-95% w/w, e.g., 2-90%, 25-85%, 30-70%, 30-60% w/w based on the weight of the total combination (p. 12, lines 23-25 and p. 13, lines 12-15).
With regards to the product-by-process recited in instant claim 1, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).  The method steps recited in claim 1 do not appear to impart any structural limitations to the film cited in the claims.  It is noted, that the instant specification indicates that drying can occur between each successive sputtering steps.
With regards to instant claim 15, Jorgensen et al. teach that the sulfated saccharide may be complexed with or form a salt with an alkali metal such as potassium (p. 13, lines 9-10).  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Jorgensen et al. is silent with regards to film thickness; they do not specifically teach the thickness of the film ranging from 1 nm and 1 µm (or 10 nm to 1 µm, or 50 nm to 1 µm, or 100 nm to 1 µm), as required by instant claims 1, 5 and 16-17, respectively.  However, this deficiency is cured by Agarwal et al.
	Agarwal et al. is directed to methods and compositions for wound healing.  Agarwal et al. teach a polymeric film with a thickness ranging from 1 nm to 1000 nm (i.e., 1 µm) or from about 1 nm to about 100 nm and that such nanoscale dimension allows for the loading of a lower total amount of an active agent while still allowing delivery of an effective amounts (i.e., an amount of active agent that accelerates wound healing as compared to controls) of the active agent as compared to matrix structures with greater thickness ([0189]). It is contemplated that the lower total loading levels 
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Jorgensen et al. and Agarwal et al. are each directed to tissue repair (e.g., skin wound) compositions in the form of a film.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the thickness of the films of Jorgensen et al. to a range of, for example, about 1 nm to about 100 nm, as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Agarwal et al. teach that such film thickness advantageously allows for the loading of a lower total amount of an active agent while still allowing delivery of an effective amounts and furthermore, the lower loading levels results in reduced toxicity in the wound environment ([0189]). 
	Thus, the claimed invention was prima facie obvious before the effective filing date of the claimed invention.

Claim 14 remains rejected under 35 U.S.C. 103 as being unpatentable over Jorgensen et al. (WO 98/022114; published: May 28, 1998; of record) and Agarwal et al. (US 2015/0283287; published: Oct. 8, 2015; of record) as applied to claims 1-5, 7, 13 and 15-18 above, and further in view of Kurokawa et al. (US 2005/0202069; published: Sept. 15, 2005; of record).
Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Jorgensen et al. and Agarwal et al. teach the limitations of instant claims 1-5, 7, 13 and 15-18 (See rejection above for details).  
Ascertainment of the Difference Between the Scope of the Prior Art and Claims 
(MPEP §2141.012)
	Jorgensen et al. and Agarwal et al. do not teach wherein the polycation is poly(L-lysin) or branched poly(ethylene imine), as required by instant claim 14. However, this deficiency is cured by Kurokawa et al.
	Kurokawa et al. are directed to wound dressings capable of accelerating epidermal regeneration (i.e., tissue repair) (Title and Abstract).  Kurokawa et al. teach that the polyamine (A) such as poly-L-lysine is an essential component necessary for expression of an epidermal regeneration accelerating effect ([0055]).
Finding of Prima Facie Obviousness Rationale and Motivation
(MPEP §2142-2143)
	The disclosures of Jorgensen et al., Agarwal et al. and Kurokawa et al. are each directed to tissue repair (e.g., skin wound) compositions in the form of a film.  Therefore, it would have been prima facie obvious for a person of ordinary skill in the art to combine their respective teachings and to modify the films of Jorgensen et al. by further incorporating poly(L-lysine) or alternatively substituting the chitosan of Jorgensen et al. with poly(L-lysine), as instantly claimed, with a reasonable expectation of success, at the time of the instant application.  A person of ordinary skill would have been motivated to do so because Kurokawa et al. teach that poly-L-lysine advantageously accelerates epidermal regeneration ([0055]). 
prima facie obvious before the effective filing date of the claimed invention.

Response to Arguments
Applicants’ arguments have been fully considered, but are not found persuasive.  
Applicants file a Declaration to show that the film produced by the method of Jorgensen (Example 4) does not result in the same thickness as the film produced by applicants product by process limitations of instant claim 1 (simultaneously sputtering). Applicants, therefore, argue that although the claims are drafted under the product-by-process form, the claimed product itself differs from that of Jorgensen (Remarks: p. 4-5). 
This is not found persuasive. Although, Applicants show that a similar process to form a film according to Jorgensen, produces a film that has a larger thickness, such is not found persuasive to overcome the case of obviousness. First, it is noted, that Jorgensen used sodium sucrose octasulfate, whereas the data in the Declaration was based on a film comprising potassium sucrose octasulfate. Secondly, one of ordinary skill in the art would understand that the film thickness produced by the method of Jorgensen is at least partially based on the size of the petri dish. For example, if the petri dish is small, then the liquids poured into the petri dish would not disperse out into a thin layer. Additionally, in response to applicant's arguments against the references individually (i.e., Jorgensen), one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, prima facie obvious from the teaching, suggestion and motivation in Agarwal (see above rejection for details and [0054] of Agarwal).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GENEVIEVE S ALLEY whose telephone number is (571)270-1111. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GENEVIEVE S ALLEY/           Primary Examiner, Art Unit 1617